     Case 2:21-mj-00282-DUTY Document 15 Filed 01/30/21 Page 1 of 2 Page ID #:53



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4    Assistant United States Attorney
     Terrorism and Export Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-7407
7         Facsimile: (213) 894-2927
          E-mail:    william.rollins@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. 21-MJ-282

13             Plaintiff,                    GOVERNMENT’S NOTICE OF INDICTMENT
                                             IN THE DISTRICT OF COLUMBIA
14                   v.

15   GINA BISIGNANO,

16             Defendant.

17

18        Plaintiff, United States of America, by and through its counsel
19   of record, the Acting United States Attorney for the Central District
20   of California and Assistant United States Attorney William M.
21   Rollins, hereby gives notice that, on January 29, 2021, a federal
22   grand jury in the District of Columbia returned a seven-count
23   indictment against defendant GINA BISIGNANO.         A true and correct copy
24   //
25   //
26   //
27   //
28   //
     Case 2:21-mj-00282-DUTY Document 15 Filed 01/30/21 Page 2 of 2 Page ID #:54



1    of the indictment returned in the District of Columbia is attached

2    hereto as Exhibit 1.

3    Dated: January 30, 2021              Respectfully submitted,

4                                         TRACY L. WILKISON
                                          Acting United States Attorney
5
                                          CHRISTOPHER D. GRIGG
6                                         Assistant United States Attorney
                                          Chief, National Security Division
7
                                          /s/ William M. Rollins
8
                                          WILLIAM M. ROLLINS
9                                         Assistant United States Attorney
                                          Terrorism and Export Crimes Section
10
                                          Attorneys for Plaintiff
11                                        UNITED STATES OF AMERICA

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          2
